              Case 4:13-cr-00466-JSW Document 871 Filed 04/13/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)

 2
   Acting United States Attorney
                                                                            FILED
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division
                                                                               Apr 13 2021
 4 ANNA NGUYEN (CABN 335873)
   Special Assistant United States Attorney                             SUSANY. SOONG
 5
          1301 Clay Street, Suite 340S                             CLERK, U.S. DISTRICT COURT
 6        Oakland, California 94612                             NORTHERN DISTRICT OF CALIFORNIA
          Telephone: (510) 637-3680                                         OAKLAND
 7        FAX: (510) 637-3724
          Anna.Nguyen@usdoj.gov
 8

 9 Attorneys for United States of America
10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                        )   CASE NO.:
                                                      )
14           Plaintiff,                               )   13-CR-00466-006 JSW
                                                      )
15      v.                                            )
                                                      )   JOINT STIPULATION AND [PROPOSED] ORDER
16   VEANTE WILLIAMS.                                 )   TO VACATE PRELIMINARY EXAM AND
                                                      )   RESCHEDULE FOR A DETENTION HEARING
17           Defendant.                               )   ON APRIL 14, 2021 at 1:00 P.M.
                                                      )
18                                                    )

19
             The above-entitled matter is currently scheduled for a preliminary exam on April 14, 2021 at
20
     1:00 P.M., on a Petition for Warrant for Offender Under Supervision (“Petition”) alleging that the
21
     defendant violated the terms of his supervised release. The defendant made his initial appearance on
22
     this Petition on April 6, 2021 and was remanded to custody pending the resolution of this Petition. The
23
     parties are discussing release conditions and dismissal of Charge One, and therefore, the defendant is no
24
     longer requesting for a preliminary exam.
25
             The parties stipulate that the Court vacate the preliminary exam and reschedule for a detention
26
     hearing on April 14, 2021 at 1:00 P.M.
27

28

     JT STIPULATION AND [PROPOSED] ORDER
     13-CR-00466-006 JSW                             1
30
             Case 4:13-cr-00466-JSW Document 871 Filed 04/13/21 Page 2 of 2




 1 IT IS SO STIPULATED.

 2 DATED: April 13, 2021                                        Respectfully submitted,

 3                                                              STEPHANIE M. HINDS
                                                                Acting United States Attorney
 4

 5
                                                                _____________/s/___________
 6                                                              ANNA P. NGUYEN
                                                                Special Assistant United States Attorney
 7

 8

 9 DATED: April 13, 2021                                                  /s/
    1                                                           BRIAN BERSON
2
10                                                              Counsel for Defendant

11

12

13
                                            [PROPOSED] ORDER
14
            Based on the reasons provided in the stipulation of the parties above, the Court hereby vacates
15
     the defendant’s preliminary exam and reschedule for a detention hearing on April 14, 2021.
16

17
     IT IS SO ORDERED
18
19
     DATED: April 13, 2021                                         __                 _____________
20                                                       HONORABLE ROBERT M. ILLMAN
                                                         United States Magistrate Judge
21

22

23

24

25

26

27

28

     JT STIPULATION AND [PROPOSED] ORDER
     13-CR-00466-006 JSW                             2
30
